ON APPLICATION E0R- REHEARING-.
FRICK, J.
Appellant has filed a petition for rehearing upon the ground that we have failed to consider a material question. In determining the case we were of the opinion that the question now urged by counsel was not involved, but in view of his strenuous insistence and in deference to his contention we have concluded to make a few observations upon his application for rehearing. In support of the application counsel insists that the result reached by us in the opinion filed is contrary to the equitable doctrine that in a court of justice no one will be permitted to benefit by his own wrong. The contention is now seriously made that inasmuch as appellant’s judgment was obtained by reason of respondent’s wrongful and unlawful acts in causing appellant’s exempt books to be sold upon exception, and that appellant’s judgment was for that reason also exempt, that therefore if respondent be permitted, as we have held, to set off the judgments he has obtained against appellant’s judgment obtained as aforesaid, that respondent will be permitted to benefit by his own wrong. Numerous cases are cited in which it has *538been held that where A by .stelth, fraud or misrepresentation has induced B to come or go into a jurisdiction other than that of B’s residence, and A thus obtains service of legal process upon B in the foreign jurisdiction, or where A by the means aforesaid obtains a judgment or other legal advantage over B, that the courts will not permit A to profit by his wrong, but will quash such service upon the application of B, or arrest the enforcement of a judgment thus obtained. That this doctrine is sound, wholesome and just and should be enforced in all proper cases no one can doubt, and it is well illustrated and applied in the following among other cases to which we have been referred by counsel: Pomroy v. Parmlee, 9 Iowa, 144, 74 Am. Dec. 328; Chubbuck v. Cleveland, 37 Minn. 466, 35 N. W. 362, 5 Am. St. Rep. 864; Wood v. Wood, 78 Ky. 624; Dunlap v. Cody, 31 Iowa, 260, 7 Am. Rep. 129; Hill v. Goodrich, 32 Conn. 588; Cavanagh v. Manhattan Tr. Co. (C. C.), 133 Fed. 818; Olson v. McConihe, 54 Misc. Rep. 48, 105 N. Y. Supp. 386.
The counsel who makes the application frankly admits that he has found no case where the facts were as in the case at bar. Neither have we, and neither the doctrine invoked by counsel nor the cases cited by him, in our judgment, can have any application in this case.
It is not questioned that respondent’s judgments were based upon just claims, and that they were legally and properly obtained. True it is that appellant’s judgment was based upon the wrongful and unlawful acts of respondent in causing exempt property to be levied on and sold. The judgment that respondent obtained represented the exempt property, and for that reason was likewise exempt. But the judgment which in contemplation of law is property, lost its exempt character and ceased to be immune from legal attack by reason of the non-residence of appellant long before the district court allowed respondent’s judgments to be set off against appellant’s judgment. Suppose appellant had ceased to be a resident of this state and had left his books here, would any one question the right of any creditor to seize his books by legal process and- sell them, and apply the proceeds *539thereof to the satisfaction of a judgment upon which such process had duly issued ? After appellant had ceased to be a resident of this state his boohs ceased to be immune against levy and sale. They then lost their exempt character. No one would be bold enough to' contend, we think, that because the books at one time were exempt, that for that reason they always continued to be so notwithstanding the fact that the conditions upon which their exempt character was based no longer existed. What is true of the books is true with respect to appellant’s judgment. When the books ceased to be exempt they could be seized on execution and sold, and when the judgment ceased to be exempt it too could be made available by appellant’s creditors, and they, could reach it by any process known to the law, and one way to reach such a judgment was by way of setting off the judgments appellant’s creditors had against the judgment he had against them. As it would have been neither wrongful nor unlawful to have seized the books on execution after appellant had lost his right to claim them as exempt, it likewise could not he wrongful for respondent to ask that his judgments against appellant be offset against the judgment appellant had against respondent. It is manifest therefore that the doctrine contended for by counsel can have no application to the facts of this case. This being so, and no good reason appearing why a rehearing should be granted, it ought to be, and accordingly is, denied.
STEAUP, C. J., and McCAETY, J-., concur.